923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Stephen Wesley BAILEY, Appellant,v.Attorney General, WASHINGTON of the District of Columbia.
No. 90-5132.
United States Court of Appeals, District of Columbia Circuit.
Oct. 4, 1990.

Before WALD, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel;  appellant's motion for recusal;  appellee's motion to summarily affirm and the response thereto;  and appellant's motions to supplement the case with additional authority, it is


2
ORDERED that the motion for appointment of counsel be denied.  Except in a criminal trial and on appeal therefrom, appointment of counsel is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.    See Poindexter v. FBI, 737 F.2d 1173, 1185 (D.C.Cir.1984);  D.C. Circuit Handbook of Practice and Internal Procedures 30 (1987).  It is


3
FURTHER ORDERED that the motion for recusal be denied.  It is


4
FURTHER ORDERED that the motions to supplement the case with additional authority be granted.  It is


5
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its Memorandum Opinion filed September 29, 1989.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.